195 Ga. App. 379 (1990)
393 S.E.2d 516
ROBERSON
v.
THE STATE.
A90A0526.
Court of Appeals of Georgia.
Decided April 16, 1990.
Eleanor R. Dotson, for appellant.
Harry D. Dixon, Jr., District Attorney, Deborah M. Perlis, Assistant District Attorney, for appellee.
BANKE, Presiding Judge.
The appellant was convicted of two counts of selling cocaine in violation of the Georgia Controlled Substances Act. He appeals from the denial of his motion for new trial. Held:
1. The appellant contends that the trial court erred by failing to hold a hearing on his motion for disclosure of the identity of a confidential informant who had been involved in his arrest. See Moore v. State, 187 Ga. App. 387 (2) (370 SE2d 517) (1988). Uniform Superior Court Rule 31.1 requires all motions in a criminal case to be filed at or before the time of arraignment, "unless time therefor is extended by the judge in writing prior to trial." The record reveals that the appellant's motion was not filed until over one month after his arraignment, and there is no indication that he sought an extension of time in which to file his motion. Accordingly, this enumeration of error is without merit. Accord State v. Grandison, 192 Ga. App. 473 (385 SE2d 139) (1989).
2. The appellant contends that the trial court erred in denying a motion for mistrial which he made after the state was allowed to withdraw a witness. In response to the appellant's motion, the court instructed the jury to disregard the witness' testimony; and the appellant did not thereafter object to the curative instruction or renew his motion for mistrial. Consequently, this enumeration of error presents nothing for review. See Brown v. State, 187 Ga. App. 347 (1) (370 SE2d 203) (1988).
3. Reviewed in the light most favorable to the verdict, the evidence was sufficient to enable a rational trier of fact to find the appellant guilty of both the offenses of which he was convicted beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. Birdsong and Cooper, JJ., concur.